Citation Nr: 1515030	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO. 11-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The transcript from the hearing has been associated with the claims file.


FINDING OF FACT

The most competent and probative evidence reflects that Veteran's bilateral hip disability was not caused by or otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in June, September, and November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in June 2014 in order to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his bilateral hip disability.  Review of the claims file reflects that additional VA treatment records have been associated with the claims file.  Additionally, a VA examination was conducted in October 2014 in connection with the Veteran's claim.  Review of the October 2014 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's June 2014 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran also testified at a January 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the Montana Veterans Affairs Division.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his bilateral hip disability.  The VLJ asked the Veteran about the nature of his condition and whether he had any additional evidence to submit.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  8 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Bilateral hip disability

The Veteran asserts that he injured his hips while in service.  Specifically the Veteran asserts that service as a navy SEAL was physically demanding and taxing on his hips.  He also testified that he parachuted more than 70 times.  The Veteran has reported that he did not seek treatment in service for his hip pain which began after separation.  A December 2009 VA examination diagnosed the Veteran with chronic bilateral hip strain.  Further, the Veteran has asserted that his hip pain limits his daily activities and has prevented him from engaging in rigorous activities such as running.  As such, the evidence reflects a currently diagnosed bilateral hip disability.

Service treatment records reflect that the Veteran was not treated for a hip condition in service, although he was treated on numerous occasions for bilateral shoulder pain as well as for hand and finger pain.  However, a jump log submitted by the Veteran reflects a number of parachute jumps and the Veteran is competent to report rigorous physical training in service.  Thus, the evidence also reflects an in-service injury to the Veteran's hips.

Concerning the last element of service-connection, evidence of a nexus between the Veteran's bilateral hip disability and an in-service injury, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

In October 2014 the Veteran underwent a VA examination in order to ascertain the nature and etiology of his bilateral hip condition.  The Veteran did not report any specific event or activity in service that led to his hip pain.  The examiner noted the Veteran's complaints of bilateral hip pain, however, examination of the Veteran's hips was normal.  Review of the medical record revealed no hip pathology, including X-rays taken in May 2009 which were normal and showed no degenerative changes.  The examiner noted no in-service treatment for a hip condition and the 1999 report of medical examination was normal.  After examination and review of the evidence, the examiner opined that the Veteran's bilateral hip condition is not caused by or a result of military duty.  In support of her conclusion the examiner noted that the Veteran had no complaints of hip pain in service and nothing in the medical record supported diagnosis of a hip pathology that has progressed since service.  The examiner also could not diagnose a current hip condition as examination of the Veteran was normal at that time and review of the medical record did not support diagnosis of a hip condition. 

As described, the evidence of record does not support a finding that the Veteran's bilateral hip disability is related to an in-service injury or event.  The Veteran did not report any hip pain on a January 1999 report of medical history, although he did report shoulder pain, trick or locked knee, foot trouble, painful finger joints, sinusitis, broken bones, tumors, and hay fever.  The Veteran's 1999 separation examination was also normal with regard to his hips.  Additionally, the Veteran filed a claim for service connection in 1999 but did not include a hip condition as part of that claim.  Rather, he did not file his current claim until 2009, approximately 10 years after separation.  It is also notable that the Veteran testified that he did not seek in-service treatment for his hips due to the culture of the military.  However, as noted above he sought treatment for other medical issues such as shoulder and hand pain.  Moreover, the Board finds the October 2014 examiner's opinion to be highly probative.  The examiner's conclusion is well reasoned and supported by the evidence of record, including the absence of treatment or complaints of hip pain in service.  Conversely, the Board gives little probative value to the May 2009 private medical statement which reflects that the Veteran's hip pain is as likely as not the result of military service.  It is not clear what records the private examiner reviewed in rendering this conclusion.  While a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran, the May 2014 opinion offers no supporting rationale and is simply a naked conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).

Further, while the Veteran is competent to relate what comes to him through his senses, such as experiencing pain in his hips, he is not competent to render a complex medical opinion, as he has not demonstrated himself to possess the necessary medical expertise.  In this case, determination of the etiology of the Veteran's bilateral hip disability is a complex medical question requiring such medical expertise to answer.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  In light of the above, the record is negative for a competent and probative medical opinion relating the Veteran's bilateral hip disability to service.  As such, there is no competent and probative medical evidence of record in favor of finding that the hip condition is related to service and the Veteran's claim must be denied.

Based on the nexus evidence of record, the criteria for service connection for a bilateral hip disability are not met, as the weight of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a direct basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability, is denied.

Entitlement to service connection for a left hip disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


